Citation Nr: 0934572	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  04-39 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent disabling for service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1968.  Service in Vietnam and award of the Combat 
Infantry Badge is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted the Veteran's claim for 
service connection for PTSD and evaluated the Veteran's PTSD 
disability as 50 percent disabling effective September 30, 
2002, the date VA received the Veteran's claim.  The Veteran 
disagreed with the initial disability rating and perfected an 
appeal.

In an August 2007 decision, the Board denied the Veteran's 
claim for a disability rating in excess of 50 percent, and 
the Veteran appealed to the Court of Appeals for Veterans 
Claims (Court).

In a March 2009 Order, the Court remanded the claim to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The Court remanded the claims because the Board's August 2007 
decision provided inadequate reasons and bases for its 
finding that the evidence did not support an initial 
evaluation of the Veteran's service-connected PTSD in excess 
of a 50 percent disability rating.  Specifically, the Court 
determined that the Board did not adequately discuss the 
Veteran's assigned Global Assessment Function (GAF) of 50, 
marital difficulties and persistent intrusive thoughts in the 
context of the criteria for a 70 percent disability rating.  
In addition, the Veteran's counsel submitted a September 2009 
letter which included a partial copy of an April 2009 VA 
medical examination addressing the Veteran's mental health 
condition.  Veteran's counsel stated that "the report 
indicates that [the Veteran] should receive a 70 percent 
rating for his PTSD," and that the Veteran "should be paid 
at the 100 percent level for his 70 percent rating because he 
is unable to work due to his service-connected PTSD."

The Board also notes that the most recent examination report 
in the evidence of record is dated September 2004, more than 
5 years ago.  That fact in conjunction with the evidence of a 
more recent, but incomplete, examination report which counsel 
states provides a basis for a 70 percent disability rating, 
makes it imperative to obtain a more recent medical 
examination.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, 
where the record does not adequately reveal the current state 
of the claimant's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) [where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination].  Finally, the 
Board observes that the copy of the April 2009 examination 
does not appear to be complete.  As such, it does not provide 
an adequate basis for a fair determination of the nature and 
degree of the Veteran's current condition.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].

Additionally, as noted above, the Veteran's counsel has 
raised the issue of whether the Veteran is entitled to a 100 
percent disability for individual unemployability (TDIU).  In 
view of the Board's reasons for remand, that issue is 
referred to VBA for appropriate action.



Accordingly, the case is REMANDED for the following action:

1. VBA shall contact the Veteran in 
writing and request that he identify any 
treatment for his PTSD disability, 
including outpatient counseling, that he 
has received from private providers or VA 
providers.  VBA should obtain any such 
records that are not already a part of the 
Veteran's VA claims folder and associate 
them with the Veteran's VA claims folder.

2.  After completion of the foregoing, VBA 
shall provide the Veteran with a mental 
health examination by an appropriate VA 
physician who shall review the Veteran's 
VA claims folder prior to examining the 
Veteran.  The examiner shall provide an 
assessment of the current nature and 
degree of the Veteran's PTSD disability 
and discuss all relevant symptomatology.  
The examiner shall also provide an opinion 
of the manner in which the Veteran's PTSD 
affects his ability to follow 
substantially gainful employment.  Any 
diagnostic tests that are deemed to be 
necessary shall be accomplished.  The 
examiner's written report shall be 
associated with the Veteran's VA claims 
folder.

3.  Following completion of the foregoing 
and any further development deemed 
necessary, VBA shall readjudicate the 
Veteran's claims for an initial disability 
for service-connected PTSD and for 
entitlement to TDIU.  If the benefit 
sought on appeal remains denied, VBA 
should provide the Veteran and his counsel 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




